           Case 1:11-cv-02725-LGS Document 928 Filed 11/14/19 Page 1 of 2



O’Melveny & Myers LLP                T: +1 212 326 2000                                                        0882604-79
Times Square Tower                   F: +1 212 326 2061
7 Times Square                       omm.com
New York, NY 10036-6537




                                                                                                               Andrew J. Frackman
November 14, 2019                                                                                              D: +1 212 326 2017
                                                                                                               afrackman@omm.com
VIA ECF

Hon. Lorna G. Schofield
United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

         Re:       US Airways, Inc. v. Sabre Holdings Corp., et al., No. 1:11-cv-02725-LGS

Dear Judge Schofield:

I write with respect to the Court’s November 4, 2019 order (docket number 927). The parties
jointly propose the following schedule of next steps:

    1. Amended Answer / Motion to Dismiss
               a. January 17: Sabre will file its Amended Answer re Section 2 claims or a Motion to
                  Dismiss. Any response to a Motion to Dismiss will be due February 14, 2020,
                  and any Reply due February 28, 2020.
    2. Fact Discovery cut-off: August 14, 2020
               a. March 2, 2020: Parties will identify any witnesses from the 2016 trial who may
                  be unavailable to testify in the retrial. Such identification is not an agreement by
                  the party that a further deposition of any such witness is warranted.
               b. Fact depositions, if any, to occur after March 2, 2020.
    3. Expert Discovery cut-off: February 12, 2021
               a. August 14, 2020: Opening expert reports.
               b. November 13, 2020: Rebuttal expert reports.
               c. December 15, 2020: Reply expert reports.
    4. Summary Judgment
               a. February 26, 2021: Opening briefs.
               b. March 31, 2021: Opposition briefs.
               c. April 19, 2021: Reply briefs.
    5. Daubert Motions and Motions in Limine: Date to be determined.
    6. Trial: Date to be determined.




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
        Case 1:11-cv-02725-LGS Document 928 Filed 11/14/19 Page 2 of 2




The parties disagree as to whether Sabre may move to dismiss US Airways’ Section 2 claim,
and will be prepared to address their positions during the November 19, 2019 conference. If a
motion to dismiss is permitted, the parties have agreed to the briefing schedule above.

The parties also expect to have disagreement about the permissibility and scope of further fact
and expert discovery. To the extent such discovery is permitted, the parties have agreed to the
dates outlined above. The parties believe, however, that any such discovery-related disputes
should be addressed at a later date after they exchange more information about the specific
discovery they each seek and the specific subjects on which any party seeks to supplement its
expert disclosures, which the parties intend to address as early in the process as possible.


Respectfully submitted,

/s/ Andrew J. Frackman

Andrew J. Frackman
of O’Melveny & Myers LLP




                                                                                                2
